          Case 4:19-cv-00035-RM-LAB Document 192 Filed 05/12/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Russell B. Toomey,
 9                                                       Case No.19-cv-00035-TUC-RM (LAB)
                          Plaintiff,
10
     v.
11
     State of Arizona; Arizona Board of Regents,         ORDER
12
     D/B/A University of Arizona, a governmental
13   body of the State of Arizona; et al.,
14
                           Defendants.
15

16           This matter is before the Court on the Joint Motion to extend the Scheduling Order
17   Dates. (Doc. 191),
18

19           IT IS HEREBY ORDERED that the Joint Motion (Doc. 191) is GRANTED and
20   the Scheduling Order dates are extended as follows:
21              •   All discovery, including answers to interrogatories, supplements to
22                  interrogatories and the filing of discovery motions, shall be completed by July
23                  16, 2021;
24              • All dispositive motions shall be filed no later than August 30, 2021; and
25              • A joint letter to the Court concerning the status of settlement discussions
26                  (containing no specific settlement terms or offers) shall be submitted by July
27                  16, 2021 and every two months thereafter; and
28
     Case 4:19-cv-00035-RM-LAB Document 192 Filed 05/12/21 Page 2 of 2




 1         • A joint proposed pretrial order shall be lodged by September 24, 2021, or 30
 2            days after resolution of dispositive motions (if any);
 3
        Dated this 12th day of May, 2021.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                              2
